                      IN THE UNITED STATES DISTRICT COURT

                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                                  CRIMINAL NO:       19-


                                                           Date: Sept. 4,2019

ROBERT BRENNAN                                            Violations:
                                                           18 U.S.C. $ 1001 (making a
                                                           material false statement - 4
                                                           counts)
                                        REDACTED
                                        INDICTMENT

                             COUNTS ONE T HROUGH FOUR

THE GRAI{D JURY CHARGES THAT:

       At dl times material to the indictment:

       l      Defendant ROBERT BRENNAN was a Catholic priest ordained on May 16,

1964, who served in the Archdiocese   ofPhiladelphia. From in or about December 1993 to in or

about June 2004, defendant BRENNAN served as a priest at Resurrection    ofOur Lord parish in

Philadelphia, Pennsylvania ("Resurrection").

       2.     In or about September 2013, the Office of the District Attomey of the City of

Philadelphia filed criminal charges against defendant ROBERT BRENNAN, alleging that he had

sexually abused a minor,   S.M.         , during defendant BRENNAN's stint at Resurrection

('lhe criminal allegations"). Defendant BRENNAN was arrested on September 26,2013.

       3.     On or about October 13,2013,       S.M.       died ofa drug overdose. The

criminal charges against defendant ROBERT BRENNAN subsequently were dismissed.
          4.     In or about November 2013, the          M.      family filed   a   civil suit against the

Archdiocese of Philadelphia and defendant ROBERT BRENNAN ("the civil lawsuit"). The

Archdiocese ofPhiladelphia settled the civil lawsuit for an undisclosed amount on or about May

2,2018.

          5.     On or about     April25,2019, in the District of Maryland and the Eastem District of

Pennsylvania, defendant

                                         ROBERT BRENNA}I,

in a matter within the jurisdiction of the Federal Bureau of Investigation, an agency of the

executive branch of the United States, knowingly and willfully made materially false, fictitious,

and fiaudulent statements and representations, in that defendant BRENNAN:

    COUNT DESCRIPTION
     1         Stated that prior to the criminal allegations and civil lawsuit, he did not know
               S.M.       when in fact he previously knew        S.M.        ;
    ..,
               Stated that prior to the criminal allegations and civil lawsuit, he did not know
                                         M.M. Sr.
                                                                                                             I


               S.M.'s      father,                        ., when in fact he previously knew
               M.M. Sr. .;
    J          Stated that prior to the criminal allegations and civil lawsuit, he did not know
I
               S.M.'s      mother,       D.M.           , when in fact he previously knew
I              D.M.       ;
    4          Stated that prior to the criminal allegations and    civil lawsuit, he did not know
               S.M.'s         brother,    M.M. Jr.            ., when in fact he previously knew
               M.M. Jr.

                 Each ofthese statements was made in a matter related to an offense under chapter

    109A, 110, 117andSection1591 of Title l8 ofthe United States Code.




                                                     2
          All in violation of Title   18, United States Code, Section   l00l.


                                           A TRUE BILL:



                                           GRAND JURY FOREPERSON


   a12ri-r'rr-
WILLIAM M. MCSWAIN
LTNITED STATES ATTORNEY




                                               J
